DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information Under 37 C.F.R. 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The applicant has submitted information disclosure statements, filed 19 February, 2021, referencing documents that the applicant deems material to the patentability of the claimed invention, in accordance with 37 CFR 1.56. However, these information disclosure statements contain a large number of documents. MPEP 609.04(a)III states:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.
Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

(emphasis added).  Accordingly, the examiner requires concise explanations for those documents in the English language deemed particularly relevant to the claimed invention.
In particular, the examiner requests information as to which of the cited documents most closely disclose the claimed limitations.
The examiner further requests information as to how the features, via concise explanation or citation of passages within the documents, of those particular documents are relevant to the claimed limitations.
Accordingly the above information is required under 37 CFR 1.105.  A statement by the applicant that this information is unknown and/or not readily available, will be accepted as a complete response to this requirement.
In regard to the above requirement, notice is taken of the January 3, 2005 decision of the United States Court of Appeals for the Federal Circuit in the case of Star Fruits S.N.C.v. United States. Pertinent portions of the said decision are reproduced below.
Under 37 C.F.R. § 1.105 the Office can require information that does not directly support a rejection. An agency's interpretation of its own regulations is entitled to substantial deference and will be accepted unless it is plainly erroneous or inconsistent with the regulation. See Eli Lilly & Co. v. Bd. of Regents of the Univ. of Wa., 334 F.3d 1264, 1266 (Fed. Cir. 2003). Here, the Office Considered information concerning any sale or public distribution of the claimed invention and any information concerning Breeder's Rights applications or grants as within the authorized scope of a Requirement For Information under section 1.105.
This interpretation is not plainly erroneous or inconsistent with the regulation. Congress has delegated to the Office the rulemaking power to ''establish regulations, not inconsistent with law, which—(A) shall govern the conduct of proceedings in the Office.'1 35 U.S.C. § 2(b)(2) (2000) (formerly at 35 U.S.C. § 6(a) (1988), see Merck & Co. v. Kessler, 80 F.3d 1543, 1549-50 (Fed. Cir. 1996)); Stevens v. Tamai, 366 F.3d 1325, 1333 (Fed. Cir. 2004). Section 1.105 stems from an initiative entitled Changes to Implement the Patent Business Goals. Through notice and comment rulemaking the Office made explicit the inherent authority of Office employees to require information from an applicant. The goal is to ''encourage” employees to use that power to ''perform the best quality examination possible.” 65 Fed. Reg. 54,604, at 54,633 (September 8, 2000) (to be codified at 37 C.F.R. pts. 1, 3, 5, 10); see also 64 Fed. Reg. 53,772 (proposed October 4, 1999); 63 Fed. Reg. 53,498 (proposed October 5, 1998). The final rule permits that ''the examiner or other Office employee may require the submission.., of such information as may be reasonably necessary to properly examine or treat the matter.” 37 C.F.R. 1.105(a)(1) (emphasis added).
We think it clear that ''such information as may be reasonably necessary to properly examine or treat the matter,” 37 C.F.R. 1.105(a)(1), contemplates information relevant to examination either procedurally or substantively. It includes a zone of information beyond that defined by section 1.56 as material to patentability, and beyond that which is directly useful to support a rejection or conclusively decide the issue of patentability. Several observations militate in favor of this conclusion.
First, under the current regulations an applicant has an affirmative duty to disclose information material to patentability. See 37 C.F.R. § 1.56. Because an applicant already has a duty to disclose this information, it makes no sense for the Office to promulgate a rule empowering it to ''require the submission” of information the applicant is required to submit in the first instance.
Second, section 1.105 identifies the required information as that information ''reasonably necessary to properly examine or treat the matter” instead of that information ''material to patentability.” Under ordinary principles of interpretation, the choice of different language indicates a different intended meaning.
Third, the plain language of the regulation contemplates requirements for information that go beyond information required by section 1.56. For example, ''any non-patent literature.., by any of the inventors, that relates to the claimed invention[,]" 37 C.F.R. § 1.105(a)(l )(iii) (emphasis added), could include sales brochures, catalogues, or PBR applications or grants. "[A]ny use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use,” id. § 1.105(a)(l )(vii) (emphasis added), could refer to uses that would not affect patentability at all. Likewise, information directed to whether a search was conducted and what was searched, id § 1.105(a)(l)(ii), is not necessarily required by section 1.56. Other requirements for information are also foreseeable under the ''reasonably necessary to properly examine or treat the matter'1 standard. For instance, it might be reasonably necessary for the Office to require an explanation of technical material in a publication, such as one of the inventor's publications, or require the applicant's comments on a recent Federal Circuit opinion and how that opinion affects examination. See, e.g., 65 Fed. Reg. at 54,634. Although this information improves the quality and efficiency of examination it is not necessarily information that an applicant is required to provide under section 1.56. In sum, we think that the Office's interpretation of 37 C.F.R. § 1.105 conforms to the plain language of the regulation.
The Director is charged with the duty of deciding whether a patent should issue from an application. To perform that duty, the law must be applied to the facts at hand in any application. That the person charged with enforcement of the law, here an examiner, may sometimes disagree with the applicant on the theory or scope of the law to be applied is hardly surprising. So long as the request from the examiner for information is not arbitrary or capricious, the applicant cannot impede the examiner's performance of his duty by refusing to comply with an information requirement which proceeds from the examiner's view of the scope of the law to be applied to the application at hand. To allow such interference would have the effect of forcing the Office to make patentability determinations on insufficient facts and information. Such conduct inefficiently shifts the burden of obtaining information that the applicant is in the best position to most cheaply provide onto the shoulders of the Office and risks the systemic inefficiencies that attend the issue of invalid patents. Examination under such circumstances is neither fair and equitable to the public nor efficient.

This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Information Disclosure Statement
The information disclosure statements, filed 19 February, 2021, have not been considered in light of the above request for information.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/14/2022 is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment of “one or more cage components and one or more cage component mount members are engaged with a portion of the cage unit;” in claim 216 must be shown or the feature(s) canceled from the claim(s). Specifically, the “and/or” limitation encompasses both the “and” and “or” embodiments, but only the embodiment of “one or more cage components or one or more cage component mount members are engaged with a portion of the cage unit””, is shown. The “and” embodiment must also be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 216-225, 228-231, and 234 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 216 recites “one or more cage components and/or one or more cage component mount members are engaged with a portion of the cage unit”. However, the claim is for “An animal containment cage unit”, and the recited cage components and/or cage component mount members are merely attached to the cage unit. Therefore, as written, these components/members are not a part of the cage unit itself such that the cage unit does not comprise of “one or more cage components and/or one or more cage component members”. It is unclear what is the structure of the cage unit and what invention is being claimed.   
Additionally, “and/or” claims both the “and” and “or” embodiments: An embodiment of one or more cage components and one or more cage component mount members; an embodiment of only one or more cage components, and an embodiment of only one or more cage component mount members. An embodiment of one or more cage components is seen in Fig. 16 and an embodiment of one or more cage component mount member is seen in Fig. 1 but the “and” embodiment with both are not seen. Therefore, it is unclear if Applicant intended to claim an embodiment of the invention featuring both the cage components and the mount members, corresponding to the “and” embodiment (subject to the drawing objection detailed hereinabove). Claims 231 and 234 are likewise rejected, and dependent claims 217-230 fail to cure the deficiency.  
Claim 216 further recites “the one or more cage components and the one or more cage component mount members or portions thereof”. It is unclear specifically what embodiment is being claimed in claim 216 because this limitation seems to be claiming just the “and” embodiment, while the previous 2 lines were claiming the “and/or” embodiments. What embodiments is claim 216 claiming? Furthermore, for the “or” embodiments, this limitation would not be proper as it would be missing the other option of its “or” statement. For example, an embodiment of only one or more cage components would not have one or more cage component mount members, and therefore, the limitation “one or more cage component mount members or portions thereof are configured for disengagement from the cage unit by the nesting of the cage unit with another like cage unit” would not be able to be applied to this specific embodiment due to the lack of a cage component mount member.  
Dependent claims 217-225, 228-230, and 234 fail to cure the deficiencies of claim 216 detailed hereinabove.

Claims 217 and 218 defines “nesting” to comprise of “the animal containment cage unit inserted into another animal containment unit” and “another animal containment cage unit inserted into the animal containment cage unit”, respectively. It is unclear whether the cage components and the cage component mount members of both the cage unit and the other cage unit are supposed to be disengaged because claim 216 recites for the disengagement of these components via nesting. As seen in Figs. 1 and 16, it can be understood how the cage component and the cage component mount members of one cage unit is disengaged but it is unclear how the components of both cage units disengage via nesting. For example, referring to Fig. 1, if the bottom cage unit also had the cage component mount member 200, how would that component be disengaged via nesting? Only the cage component mount member 200 of the top cage unit can be disengaged. 

Claim 224 recites “engaged cage component mount member is configured to be positioned in an interior of the cage base when disengaged from the cage base by nesting”. However, Fig. 3 shows that only a portion of the cage component member is positioned in an interior of the cage base when disengaged. It is unclear how the entirety of the cage component mount member is able to be positioned in an interior of the cage base when disengaged. 

Claim 225 cites “wherein an engaged cage component or an engaged cage component mount member is configured to have a flat profile in the interior of the cage base”. However, Fig. 16 does not show that the engaged cage component has a flat profile in the interior of the cage base. It is unclear how the engaged cage component should have a flat profile. 

Claim 234 cites “wherein the one or more cage components and/or the one or more cage component mount members or portions thereof are configured to be flattened by the nesting of the cage unit with another like cage unit” but it is unclear how the cage component mount member is configured to be flattened by the nesting. Fig. 3 shows a portion of the cage component mount member being positioned in the interior of the cage unit. It is unclear how the whole cage component mount member can be flattened if a portion of it is outside of the cage unit. Furthermore, Fig. 3 does not show the portion of the cage component mount member being flattened by the nesting of the cage unit with another cage unit. It shows the portion 202 being disengaged and the flat profile of 202 being positioned in the interior of the top cage unit. No pressure is applied to portion 202 to have it be flattened. It is unclear how it is being flattened by the nesting of the cage unit with another cage unit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 232 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. (US 20110132272), hereinafter Gabriel, in view of Pekovic (US 4787382).
Regarding claim 232, Gabriel teaches of (Figs. 15-16) a detachable animal containment cage grommet (Fig. 1, ¶0044, air grommet 18 is assembled to cage 10 and is capable of being detached), comprising:
an interior member (Fig. 17, flap grommet 500) comprising an aperture (Figs. 17-19, aperture of flap door 501) for insertion of a cage component (Fig. 20, ¶0046, flap grommet 500 may be displaced into an open position by a drinking valve), 
wherein the interior member and the exterior member are configured for engagement and for disengagement (Fig. 1, ¶0044, air grommet 18 is assembled to cage 10 and can be disengaged from the cage 10).
Gabriel does not appear to teach of an exterior member comprising a sliding door to allow access to the aperture. 
Pekovic is in the field of animal housing and teaches of (Fig. 1) an exterior member (door 43) comprising a sliding door (door 43 has a knob 53 to slide the door up and down) to allow access to the aperture (aperture 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gabriel to incorporate the teachings of Pekovic of an exterior member comprising a sliding door to allow access to the aperture in order to externally cover the aperture and prevent debris from going through. 

Allowable Subject Matter
Claims 216-225, 228-231, and 234 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 233 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647